Citation Nr: 0530797	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-13 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for a right 
knee disability.

2.  Entitlement to an increased initial rating for a left 
ankle scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that awarded service connection and 
assigned noncompensable disability ratings for a right knee 
condition (lax patella) and a surgical scar on the veteran's 
left ankle, effective September 8, 2001.  The veteran 
disagreed with the initial ratings assigned to his 
disabilities and this appeal ensued.  In June 2005, the 
veteran did not appear for the hearing he requested before 
the Board.

The issue of an increased initial rating for a surgical scar 
on the left ankle is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's right knee disability (lax patella) is 
manifested by subjective complaints of pain and swelling.  
Objective manifestations include extension limited by 5 
degrees, full flexion to 140 degrees, without pain, and a lax 
patella, with pain when pushed laterally.  There is no 
clinical evidence of tenderness, effusion, ankylosis, 
subluxation, instability, dislocation, or locking.


CONCLUSION OF LAW

The criteria for a compensable rating for a right knee 
disability (lax patella) have not been met since September 8, 
2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.17a, 
Diagnostic Codes (DCs) 5055, 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the rating initially assigned for this disability on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2005).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2005).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2005) should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2005).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2005).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2005).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

A review of the veteran's service medical records shows that 
he was first diagnosed with retropatellar pain syndrome in 
his right knee in mid-1999.  On a November 2000 Medical Board 
evaluation prior to separation, it was reported that the 
veteran had chronic right knee pain diagnosed as 
retropatellar pain syndrome for the past year and a half, 
which had worsened over time.  VA examination after 
separation from service demonstrates that the veteran has 
continued to complain of pain in his right knee.  The 
veteran's right knee disability (lax patella) has been rated 
0 percent disabling since September 2001; he seeks an 
increased rating.  The Board therefore turns to the 
appropriate criteria.

The veteran's knee disability has been rated 0 percent 
disabling under DC 5261 (limitation of extension of the leg).  
Diagnostic Code 5260 (limitation of flexion of the leg) is 
also applicable in the instant case.  

Diagnostic Codes 5003 (degenerative arthritis), 5010 
(traumatic arthritis), 5256 (ankylosis of the knee), 5257 
(other impairment of the knee), 5258 (dislocation of 
semilunar cartilage), 5262 (impairment of the tibia and 
fibula), and 5263 (genu recurvatum) are not applicable in 
this instance, as the medical evidence does not show that the 
veteran has any of these conditions.  Specifically, knee X-
rays at the August 2002 examination showed no impression and 
that examination found no subluxation or ligamentous laxity.

Under DC 5261 (limitation of extension of the leg), a zero 
percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  In this case, aside from the August 2002 VA 
examination, there are no records indicating that the veteran 
received post-service medical treatment for his right knee.  
Upon VA examination in August 2002, he had extension limited 
to five degrees, bilaterally.  As noted above, extension 
ranging from 140 degrees to 0 degrees is considered normal 
for VA purposes.  See 38 C.F.R. § 4.71a, Plate II.  
Limitation of extension to five degrees does not warrant a 
compensable percent rating under DC 5261.

Diagnostic Code 5260 concerns limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Upon VA examination in August 
2002, he had flexion to 140 degrees, without pain.  As noted 
above, flexion ranging from 0 to 140 degrees is considered 
normal for VA purposes.  See 38 C.F.R. § 4.71a, Plate II.  He 
is accordingly not entitled to a compensable rating for 
limitation of motion under DC 5260 because flexion is not 
limited to 45 degrees or less.

The Board notes that the examiner did not specifically 
address whether the veteran demonstrated additional range of 
motion lost due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  However, the VA examiner 
found no objective evidence of pain, aside from when the 
patellae are pushed laterally, and this occurred bilaterally, 
or with both the right and left knees.  The Board notes that 
the veteran has never complained about his left knee.  There 
was no subluxation or ligamentous laxity of the right knee, 
no pain on patellofemoral rubbing, nor any tenderness or 
effusion.  Additionally, the veteran had nearly full range of 
motion, without pain.  Based on his demonstrated nearly full 
range of motion without pain, and X-ray examination which 
revealed a normal knee, the examiner diagnosed him with "lax 
patellae."  Even if the veteran experiences occasional 
flare-up of his right knee disability, the Board finds it 
unlikely, and there is no evidence which suggests, that, on 
repetitive use, his right knee would be restricted by pain or 
other factors to only 45 degrees flexion or 10 degrees 
extension.  Thus, even considering the effects of pain on 
use, there is no probative evidence that the right knee is 
limited in motion to 10 degrees extension or 45 degrees 
flexion, and thus the requirements for a compensable rating 
are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's right knee disability warrants no more than a 0 
percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Finally, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

There is no evidence of an unusual clinical picture, symptoms 
that are out of the ordinary, or any other factor that could 
be characterized as exceptional or unusual regarding the 
veteran's right knee disability.  The veteran's VA 
examination report from August 2002 for feet notes that the 
veteran works as an assistant "super" in a building, and 
that he does not use an assistive walking device.  He says he 
is limited in terms of being able to engage in recreational 
activities, and is unable to walk prolonged distances without 
pain, but there is no evidence that his knee disability is in 
any way clinically unusual.  Additionally, there is no 
evidence of hospitalization for a right knee disability in 
the recent past.  The Board is unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's right knee disability.



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in September 2002 
and July 2005; a rating decision in December 2002; and a 
statement of the case in April 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

The claim for an increased initial rating for a right knee 
disability (lax patella) is denied.


REMAND

The veteran claims that his service-connected surgical left 
ankle scar is more severe than the current noncompensable 
evaluation reflects.  

The Board notes that the criteria used to evaluate 
disabilities involving the skin were amended in August 2002.  
See 67 Fed. Reg. 49,590-49,599 (Jul. 31, 2002). The veteran's 
left ankle scar has been evaluated by the RO under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7804.  38 C.F.R. § 4.118, DC 
7804 (2002).  The rating criteria for evaluating disabilities 
under this diagnostic code were changed in the revision of 
the regulations.  38 C.F.R. § 4.118 (2004).  The rating 
authorized by the revised version of DC 7804 is 10 percent 
for a superficial scar that is painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2005).  

Here, the statement of the case sent to the veteran in April 
2003 included the new rating criteria, and included a 
comparative analysis of the veteran's disability evaluation 
under the new criteria and the old, as pertains to DC 7804.  
However, given that the veteran was last afforded a VA 
examination of his left ankle scar in August 2002, the Board 
finds that the veteran should be scheduled for an additional 
examination so that a more accurate, current assessment and 
evaluation of his scar can be made.  The veteran's 
symptomatology should be evaluated in terms pertinent to the 
rating criteria that were in effect when the veteran filed 
his appeal, as well as the rating criteria as amended during 
the pendency of the appeal.

Additionally, the Board notes that on examination in August 
2002, the examiner noted that the veteran's left ankle scar 
was "not painful to the touch [but] interfer[ed] with the 
range of motion of the ankle secondary to pain."  In this 
regard, DC 7801, which contemplates evaluation of a scar, not 
on the head, face, or neck, that is deep or causes limitation 
of motion, applies to this case.  Similarly, DC 7805, which 
contemplates evaluation of a scar based on the limitation of 
function of the affected part applies in this case.  The 
Board notes that neither of these DCs were revised in the 
recent changes to the regulations regarding evaluation of the 
skin.  The examiner in this case, however, did not indicate 
to what extent the scar limited the range of motion of the 
left ankle.  On remand, this limitation should be determined, 
and, if possible, quantified as minimal, moderate, or marked.  

Accordingly, this case will be REMANDED for the following 
actions:

1.  Contact the veteran and ask that he 
identify all sources of treatment for 
the disability at issue, since 
September 2001, and to furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of all the medical records from 
all sources, including VA records (not 
already in the claims file), should 
then be requested.  

2.  Schedule the veteran for a VA skin 
examination to determine the severity 
of his service-connected left ankle 
scar.  The claims folder, along with 
any additional evidence obtained 
pursuant to the requests above, should 
be made available to the examiner for 
review.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 38 
C.F.R. § 4.118, DCs 7801, 7804, 7805 
(2002); 38 C.F.R. § 4.118, DCs 7801, 
7804, 7805 (2005).  In particular, the 
examiner should address limitation of 
motion of the ankle due to the service-
connected scar, and, if possible, 
classify such limitation of motion as 
minimal, moderate, or marked.  The 
examiner should also provide the range 
of motion of the ankle in degrees.  The 
rationale for all opinions should be 
explained in detail.  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
an increased initial rating for the 
service-connected left ankle scar.  If 
the action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


